                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION

SURVJUSTICE, INC., et al.,                    )
     Plaintiffs,                              )
                                              )
v.                                            )     Case Number: 3:18-cv-00535-JSC
                                              )
ELISABETH D. DEVOS, et al.,                   )     Declaration of Seth M. Galanter
     Defendants.                              )
                                              )
                                              )
                                              )
                                              )
                                              )



                          DECLARATION OF SETH M. GALANTER

I, Seth M. Galanter, am competent to testify and I have personal knowledge of the matters

herein:

          1.   I am a Senior Director at the National Center for Youth Law, which serves as

 counsel to the plaintiffs in the above captioned matter.

          2.   The U.S. Department of Justice (DOJ) filed a brief in Grove City College v. Bell,

 Nos. 80-2383 and 80-2384 (3d Cir.) on March 12, 1982. That brief was reprinted on pages 96-

 140 of a published congressional hearing entitled Guaranteed Student Loan and Civil Rights

 Enforcement, Hearings before the House Subcommittee on Postsecondary Education of the

 Committee of Education and Labor, 97th Cong., 2d Sess. (May 1982). That hearing is available

 online at https://babel.hathitrust.org/cgi/pt?id=mdp.39015031757860.

          3.   In footnote 7 of the DOJ brief (which appears on page 102 of the hearing), the

 DOJ explained that an old Assurance form was reproduced in the Joint Appendix. It further




Declaration of Seth M. Galanter; Case No. 3:18-cv-00535-JSC                                 Page 1
stated: “A new form, which was adopted by the Department of Education in 1980, is attached to

this brief as an appendix.”

       4.      That brief’s appendix with the 1980 Department of Education assurance form

(which appears on page 139 of the hearing) required an applicant to “assure[] that it will comply

with” various civil rights statutes, including Title IX, and “[a]ll regulations, guidelines, and

standards lawfully adopted under the above statutes by the United States Department of

Education.” The 1980 assurance form also stated: “The applicant also understands that the

Department of Education may at its discretion seek a court order requiring compliance with the

terms of the Assurance or seek other appropriate judicial relief.”

       5.      That brief’s appendix with the 1980 Department of Education assurance form as

reprinted in the congressional hearing is attached as Exhibit A-1 to this declaration.

       6.      The U.S. Commission on Civil Rights issued a report in 1996 entitled Federal

Title VI Enforcement to Ensure Nondiscrimination in Federally Assisted Programs. That report

is available online at

https://babel.hathitrust.org/cgi/pt?id=uc1.31210012722623&view=1up&seq=1.

       7.      On page 73 of that report, the Commission stated (footnotes omitted):

       DOJ also provides Federal agencies with guidance on Title VI policies and procedures
       through another publication, "Procedures for the Development of Guidelines by Federal
       Agencies for Recipients of Federal Financial Assistance." This document does not
       contain DOJ's guidelines on Title VI policies and procedures, but provides suggestions
       for Federal agencies in developing their own Title VI guidelines, as DOJ regulations
       require of them. *** DOJ's procedures offer examples of agencies' guidelines and
       sample format.

       8.      In response to a Freedom of Information Act (FOIA) request docketed as

19-00198-F, DOJ released a partial copy of "Procedures for the Development of Guidelines by

Federal Agencies for Recipients of Federal Financial Assistance" on July 25, 2019, and a

complete copy on August 12, 2019.


Declaration of Seth M. Galanter; Case No. 3:18-cv-00535-JSC                                   Page 2
       9.      The July 25, 2019 FOIA response letter from DOJ accompanying the partial copy,

the August 12, 2019 email accompanying the complete copy, and the complete copy of

"Procedures for the Development of Guidelines by Federal Agencies for Recipients of Federal

Financial Assistance" are attached as Exhibits A-2, A-3, and A-4 to this declaration.

       10.     On page 2 of Exhibit A-4, the DOJ publication says: “Examples of guidelines are

found in several agencies. The Food and Nutrition Service of the Department of Agriculture

developed guidelines for all its programs by means of FNS Instruction 113-1.”

       11.     On page 2 of Exhibit A-4, the DOJ publication says: “The Veterans

Administration has issued guidelines for its Educational and Training Programs. One document

is directed primarily to recipients *** . The other document, an insertion to the agency's Title

VI Manual, is intended primarily to: [p]rovide procedures to enable Veterans Services personnel

to carry out the Veterans Administration's responsibilities under Title VI of the Civil Rights Act

of 1964 . . . . as they relate to proprietary educational institutions, apprenticeship programs and

on-the-job training programs.” (brackets and traditional ellipses in original).




I declare under penalty of perjury that the foregoing is true and correct.

Executed September 19, 2019 in Washington, D.C.




                                                              _____________________________
                                                              Seth M. Galanter




Declaration of Seth M. Galanter; Case No. 3:18-cv-00535-JSC                                  Page 3
                                              EXHIBIT INDEX



U.S. Department of Education, Assurance Form (1980)................................................. A-1

U.S. Department of Justice, FOIA letter (July 25, 2019) ................................................ A-2

U.S. Department of Justice, FOIA email (August 12, 2019) ......................................... A-3

Department of Justice, "Procedures for the Development of Guidelines by
 Federal Agencies for Recipients of Federal Financial Assistance" .............................. A-4




Declaration of Seth M. Galanter; Case No. 3:18-cv-00535-JSC                                                    Page 4
EXHBIT A-1
                                                       139



                               CIVIL           RIGHTS        CERTIFICATE

ASSURANCE OF COMPLIANCE WITH TITLE VI OF THE CIVIL RIGHTS ACT OF 1964. SECTION 504
OF THE REHABILITATIONACT OF 1973. TITLE IX OF THE EDUCATION AMENDMENTS OF 1972.
                   AND THE AGE DISCRIMINATION ACT OF 1975

Theapplicant providesthis assurancein considerationof and for tht purposeof obtaining Federalgrants,loans, contracts
(exceptcontracts of insuranceor guaranty), property, discounts, or other Federal financial assistanceto education
programsor activitiesfrom the Departmentof Education.


Theapplicantassuresthat it will comply with:


  1. Title VI of the Civil Rights Act of 1964, as amended.42 U.S.C 2000d et seq.. which prohibits discriminationon
     the basisof race,color, or national origin in programsand activitiesreceivingFederalfinancialassistance.


  2. Section 504 of the Rehabilitation Act of 1973. as amended.29 U.S.C, 794. which prohibits discriminationon the
     basisof handicapin programsand activitiesreceivingFederalfinancial assistance.


  1 Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. 1681 « 1*7., which prohibits
     discriminationon the basisof sex in educationprogramsand activities receivingFederal financial assistance.


  4. The Age DiscriminationAct of 1975, as amended,42 U.S.C. 6101 ft saq.f which prohibits discrimination on the
     basisof age in programsor activitiesreceivingFederalfinancial assistance.

  5. Alt regulations, guidelines, and standards lawfully adopted under the above statutes by the United States
     Departmentof Education.


Theapplicantagreesthat compliancewith this Assuranceconstitutesa condition of continued receipt of Federal financial
         and that it is binding upon the applicant, its successors,transferees,and assigneesfor the period during which
assistance,
suchassistanceis provided.The applicant further assuresthat all contractors, subcontractors,subgranteesor others with
whomit arrangesto provideservicesor benefitsto its studentsor employeesin connection with its education programsor
activitiesare not discriminatingin violation of the above statutes,regulations,guidelines,and standardsagainstthose
students or employees.In the event of failure to comply the applicantunderstandsthat assistancecan be terminatedand
the applicant denied the right to receive further assistance.The applicant also understandsthat the Departmentof
Educationmay at its discretionseek a court order requiring compliancewith the terms of the Assuranceor seek other
appropriate
          judicial relief.



Thepersonor personswhosesignatured) appear(s)below is/are authorized to sign this application, and to commit the
applicant
        to the aboveprovisions.



             Data                                                               Authorized Officials)



                                                                                Nameof Applicant or Recipient




                                                                                Gty. State. Zip Code

               Appendix
EXHBIT A-2
                                                           U.S. Department of Justice
                                                           Civil Rights Division




TC:ANF:RG3                                                  Freedom of Information/Privacy Acts Branch - PHB
19-00198-F                                                  950 Pennsylvania Ave., NW
                                                            Washington, DC 20530



Via Electronic Mail Only                                    7/25/2019
Mr. Seth Galanter
National Center for Youth Law
1313 L Street NW
Washington, DC 20005
sgalanter@youthlaw.org

Dear Mr. Galanter:

       This is in further response to your June 7, 2019 Freedom of Information Act request
seeking access to “Procedures for the Development of Guidelines by Federal Agencies for
Recipients of Federal Financial Assistance" and the "Checklist of Analysis of a Federal Agency's
Title VI Enforcement Effort.”

       After review of the responsive Civil Rights Division documents, I have determined that
the enclosed records may be released to you in their entirety.

       I hope the Civil Rights Division has been of some assistance to you in this matter.

                                           Sincerely,


                                    Tink Cooper/af
                                 Tink Cooper, Acting Chief
                         Freedom of Information/Privacy Acts Branch
                                    Civil Rights Division
EXHBIT A-3
                                                                                 Seth Galanter <sgalanter@youthlaw.org>



RE: FOIA Request 19-00198-F
1 message

Green, Robert (CRT) <Robert.Green2@usdoj.gov>                                                Mon, Aug 12, 2019 at 11:31 AM
To: Seth Galanter <sgalanter@youthlaw.org>


 Good morning Mr. Galanter,



 Great news, you were absolutely right! The pages were double sided. I’ve attached a copy of the complete document,
 both sides scanned. Please let me know if you have any questions.



 Have a great day!



 Robert Green

 Government Information Specialist

 FOI/PA Branch

 Civil Rights Division

 U.S. Department of Justice

 202.616.2503

 robert.green2@usdoj.gov



 From: Seth Galanter <sgalanter@youthlaw.org>
 Sent: Monday, August 12, 2019 10:43 AM
 To: Green, Robert (CRT) <Robert.Green@crt.usdoj.gov>
 Subject: Re: FOIA Request 19-00198-F


 Hi Robert. I hope the move went (is going) well. I just wanted to see if you'd heard anything about getting the full doc.
 Thanks.

 -Seth

 -------------------------------------------

 Seth Galanter (Pronouns: he / him / his)

 Senior Director

 National Center for Youth Law



 1313 L Street, NW Washington DC 20005

 (202) 288-8188 (cell)
www.youthlaw.org




On Thu, Jul 25, 2019 at 4:09 PM Green, Robert (CRT) <Robert.Green2@usdoj.gov> wrote:

  Good afternoon Mr. Galanter. I’ll check with the section asap to ﬁnd out what happened with the missing pages. Just an
  FYI, it may delayed a bit as the Division is relocating to a new building.



  Thank you for the heads up!



  Robert Green

  Government Information Specialist

  FOI/PA Branch

  Civil Rights Division

  U.S. Department of Justice

  202.616.2503

  robert.green2@usdoj.gov




  From: FOIArequests, CRT (CRT) <CRT.FOIArequests@crt.usdoj.gov>
  Sent: Thursday, July 25, 2019 2:40 PM
  To: Green, Robert (CRT) <Robert.Green@crt.usdoj.gov>
  Subject: FW: FOIA Request 19-00198-F




  From: Seth Galanter <sgalanter@youthlaw.org>
  Sent: Thursday, July 25, 2019 12:26 PM
  To: FOIArequests, CRT (CRT) <CRT.FOIArequests@crt.usdoj.gov>
  Cc: Tamara Lewis <tlewis@youthlaw.org>; Alice Abrokwa <aabrokwa@youthlaw.org>
  Subject: Re: FOIA Request 19-00198-F


  Hello CRT/FOI: Thank you for the materials you released to me today.
The copy of the first record (pdf pages 1-8) seems to be missing some pages. Is it possible some of the pages got
stuck together in the scanner, or that the document was double sided?



I recognize that the original document did not have page numbers, but it appears that, starting on pdf page 3, the
document is divided into 13 roman-numeral numbered headings, but the document only contains I-IV (pdf page 3),
VIII (page 5), IX (page 6), XI (page 7), and XIII (page 8). That leaves 5 headings missing: V, VI, VII, X, and XII.



Page 2 starts with "These examples," but there are no examples preceding it. Likewise page 3, in heading I (one),
urges the reader "for example, see purpose for FNS Instruction 113-1, above," but there is no such instruction
mentioned previously.



Page 4 contains headings A-I (eye), but page 5 starts with C. Similarly, page 6 has a list that goes from IX.A to D, but
then page 7 starts with a list going 2-5.



Could you please check back to the original record and see whether there are more pages that did not get released?



Thank you for your consideration. I look forward to your response.



-Seth

-------------------------------------------

Seth Galanter (Pronouns: he / him / his)

Senior Director

National Center for Youth Law



1313 L Street, NW Washington DC 20005

(202) 288-8188 (cell)

www.youthlaw.org




On Thu, Jul 25, 2019 at 11:45 AM FOIArequests, CRT (CRT) <CRT.FOIArequests@usdoj.gov> wrote:

   Dear Mr. Galanter,
Attached is a letter with information about your recent FOIA request to the Civil Rights Division of the US
Department of Justice.



Regards,



Civil Rights Division/FOI
(202) 514-4210 - Main FOI


Procedures for the Development of Guidelines by Federal Agencies for Recipients of Federal Financial
Assistance.pdf
10953K
EXHBIT A-4
-        Procedures for the Development of Guidelines by Federal
         Agencies for Recipients of Federal Financial Assistance


         Legal Basis
                The Department of Justice Regulations, Coordination
         of Enforcement of Nondiscrimination in Federally Assisted
         Programs at 28 C.F.R. Section 42.404, require federal
         agencies to develop and publish "Title VI guidelines for
         each type of program to which they extend financial
         assistance, where such guidelines would be appropriate to
         provide detailed j_nformation on the requirements of Title
         VI." Such guidelines shall include the following:

                   o   the nature of the Title VI coverage;

                   o   methods of enforcement;

                   o   examples of prohibited discriminatory practices;

                   o   required or suggested remedial actions;

                   0   requirements pertaining to covered employment,
                       data   collection,   complaints,  and   public -
                       information.

         Purpose
    ..
                  Each federal agency's regulations implementina Title
         VI generally proscri.be discrimination, describe some basic
         kinds of discriminatory practices which are prohibited, and
         often contain some examples to illustrate discrimination in
         indi victual  federally  assisted programs.    More  specifj c
         material is needed to explain the application of Title VI 1
         to particular types of federally assisted programs or .
         recipients. This more detailed explanation is to guide
         agency compliance officers and program recipients in their
         day-to-day activities. In general, guidelines describe the
         methods the federal agency will follow in carrying out its
         Title VI compliance program, outline the steps in handling
         complaints alleging violations of Title VI, detail the
         sanctions that apply in instances of noncompliance, narrate
         with specificity those practices which are viol a tions of
         Title VI and spell out the procedure s recipi e nt s are
         required to follow to achieve compliance with Title VI.
Guidance to recipients is essential, and particularly when
recipients have been directed by the federal agency to
actively carry out compliance functions, such as compliance
reviews.

       Examples   of  guidelines   are   found  in   several
agencies. The Food and Nutrition Service of the Department
of Agriculture developed guidelines for all its programs by
means of FNS Instruction 113-1. The purposes of that
Instruction could be applied to all agency guidelines:

      A.    Establishes     the   policy   for     FNS   on
            nondiscriminat,ion in the administration of its
            federally-assisted programs.

       B.   De~egates     authorities     and      specifies
            responsibilities.

      C.    Specifies minimum requirements and procedures
            to ensure compliance with the provisions of
            Title VI of the Civil Rights Act of 1964 and
            Departmental policy and regulations.

       The Veterans Administration has issued guidelines
for its Educational and Training Programs. One document is
directed primarily to recipients and describes as its
purpose:

      to ensure that Federal employees, applicants    for,
      recipients and beneficiaries of, and other persons
      affected by or interested      in Federal financial
      assistance extended by the Veterans Administration
      in   furtherance  of   its  education and   training
      programs    are   aware    of   their  rights    and
      responsibilities under Title VI of the Civil Rights
      Act of 1964.

The other document, an insertion to the agency's Title VI
Manual, is intended primarily to:

      [p]rovide procedures to enable Veterans Services
      personnel to carry out the Veterans Administration's
      responsibilities under Title VI of the Civil Rights
      Act of 1964             as they relate to proprietary
      educational   institutions,   apprenticeship programs
      and on-the-job training programs.
           These examples show the often complementary reasons
    for promulgating guidelines:

           1.   to provide detailed guidance to compliance
                officers so that they effectively discharge
                their responsibilities under Title VI;

           2.   to make recipients, beneficiaries, and possibly
                the general public aware of their rights and
                responsibilities under Title VI.

    It is, of course, possible to combine these two purposes in
    one instruction. This memorandum is intended to discuss
    procedures for the development of guidelines by federal
    agencies for recipients of federal financjal assistance.
    Such a guideline may be the same guideline developed     by
    federal  compliance officers or it may be a separate
    document, whichever is more suitable for the particular
    federal program.

    Appropriatness

            Where the need for adequate guidance beyond agency
    regulations is present, agencies shall develop guidelines.
    Guidelines should set forth the appropriate procedures to
    follow to implement agency regulations. Without explicit
)   standards to interpret these
    compliance    standards  in    a
                                           regulations, differing
                                      program   may   result.   The
    complexity of many federal programs, combined with the
    differing political and geographic levels often charged
    with   responsibility   (i.e.,   national,   regional,   state,
    local),   generally makeguidelines       essential   for   most.
    agencies in order to provide meaningful direction.

           For some programs, guidelines may not be necessary.
    Federal agencies may deem guidelines inappropriate where
    regulations are comprehensive and detailed and are able to
    be used in lieu of guidelines, where the sjze of the
    program possibly does not justify guidelines, or where the
    program is subject to a delegation agreement.

           However, these reasons do not necessarily preclude
    guidelines.  As an example,      one agency designated its
    regulations,   as  well   as  its   internal   administrative
    regulations, as guidelines. Upon review, the Department of
    Justice found that a specific - benefit program required more
    explicit detail than existing documents could p r ovide.
With   delegation  agreements, guidelines  may   sti 11 be
advisable for the delegating agency in order to provide
guidance for those instances in which the agency conducts
independent reviews, for the referral of complaints, for
the collection of Title VI assurances and pre-award data,
and for the procedures to follow when voluntary compliance
efforts have failed.

       If an agency has determined that guidelines are not
appropriate for specific programs , justification for that
position must be stated in writing and be available to any
interested   party   upon   request.   In   addition,  such
determinations   must be included in the agency's Title VI
Enforcement Plan.1/ See 28 C.F.R. Section 42.415.

        The Department of Justice Coordination Regulations
became effective on January 3, 1977. Federal agencies thus
should have issued guidelines for existing programs by
April 3, 1977. Programs authorized subsequent to January
1977   should  issue  guidelines  three months after   the
enabling legislation becomes effective.

Sample Format

          Guidelines  must   be   very  specific,    providing
step-by-step instructions to compliance offj_cers so that
they may effectively enforce Title VI. As guidelines must
be keyed to the particular programs, a sample format can
only outline the basic requisites of any gui.deline. A
detailed format      must be   devised by each agency upon
evaluation of the particular program. In this regard, the
HUD Title VI Handbook at chapter 4, Section 14a states that
" [ t ]he     investigator  must   be             particularly
knowledgeable of the present and past operation of the
program or activity which is to be reviewed, i ncluding the
regulations and requirements governing the operation of
that program." Consequently, any compliance analysis must
be rooted in the particular program under consideration.




1/ The Office of Coordination and Review has developed a
procedure entitled, "Guidelines for Development o f Civil
Rights Enforcement Plans," which details a model Plan.
            The Department of Justice Coordination Regulations
    state that "[f]ederal agencies shall publish Title VI
    guidelines for each type of program to which they extend
    financial assistance             " "Type of program" means
    programs of a similar nature, purpose or structure; such
    programs   will   often  provide  assistance to   the  same
    recipient and may be administered similarly, ~ ' by state
    welfare     agencies,   local    governments  or    private
    institutions.

            For certain federal agencies a single guideline will
    suffice to cover the Title VI-affected programs;         for
    others,    composed   of   several   constituent   agencies,
    guidelines will be needed for each differing program. This
    might require a guideline for every Title VI program within
    an agency; alternatively, like components within the agency
    could group together. Existing instructions, handbooks, or
    manuals may be designated as guidelines after proper
    evaluation.

           The broad categories to be included   j   n a guideline
    are at least:

    I.  Purpose of Guidelines ( for example, see purpose for FNS
     Instruction 113-1, above)

    II.   Basic  Authorities   (i.e.,  authorizing  legislation;
    departmental    regulations_;___ Department    of    Justice
)   regulations; Executive Orders).

    III. Definition of Terms

    IV. Responsibilities and Delegations of Authority

           This refers to the civil rights obligations of the
    following entities: agency civil rights offices, program
    offices, regional and field offices, offices of general
    counsel, and primary and secondary recipients;

            Frequently, state agencies are primary recipients of
    federal   assistance.  Each State Agency administering a
    continuing    program   whrch  receives   federal  financial
    assistance is required to establish a Title VI compliance
    program for     itself and other recipients which obtain
    federal assistance through it. The State Agencies must
    maintain the records necessary to permit federal officials
    to determine the Title VI compliance of the State agencies
    and the secondary recipients. Specifj_c responsibilities of
    primary recipients may include:
      A.   Complying with those . assurances it has signed
           with the federal agency and for executing and
           monitoring assurances with secondary recipients.

      B.   Assuring that records are maintained that show
           racial and national origin data as requested by
           the federal agency, including: statistics on
           participants,    potential     eligibles,   and
           applicants in the particular program.

      C.   Requiring   secondary   recipients  to   maintain
           records   and   submit    reports  necessary   to
           ascertain   whether   such secondary recipients
           have complied or are complying with Title VI.

      D.   Submitting data and reports that the federal
           agency determines are necessary to ascertain
           whether  the  recipient has  complied  or  is
           complying with Title VI and any other federal
           requirements.

      E.   Accepting all complaints, written or      verbal,
           and  forwarding   immediately   to  the    office
           responsible for complaint handling.

      F.   Conducting    compliance    reviews   of   agency
           programs   to  assure   that   all  benefits  and
           services are provided on an equal opportunity
           basis.

      G.   Initiating  the  voluntary   compliance   process
           with secondary recipients.

      H.   Advising secondary recipients of findings of
           noncompliance   and   taking   corrective  action
           within  the   federal   agency's  specified time
           period.

V. Examples of Prohibited Discrimination (specific examples
for the particular program should be listed under each of
the following categories):
    A.   Denying an individual any     service   or   benefit
         provided under the program.
    B.   Providing a service or benefit to an individual
         which is inferior either in quantity or quality
         to that provided to others in the proqram.
    C.   Providj_ng  any  service   or   benefit to an
         individual in a manrer different from that
         provided to others under the program.

    D.   Subjecting   an individual to segreqatjon or
         separate treatment in any manner related to
         receipt of any service or other benefit under
         the program.

    E.   Restrictin~J an individual in any way in the
         receipt of any advantage or privilege enj oyecl
         by others receiving such service and other
         benefits under the program.

    F.   Treating an individual differently from others
         in determining whether the person satisfies any
         admission,   enrollment,   quota,  eligibility,
         membership, or other requirement or condi ti.on
)        which individuals
         service or benefit.
                              meet to be provided the


    G.   Denying    any person   the   opportunity   to
         participate as a member of a planning or
         advisory body which is an integral part of the
         program.

    H.   Selecting sites or locating facilities for
         dispensing benefits or services in any way
         which would have the purpose or effect of
         denying benefits or limiting or impeding access
         to a federally funded service or benefit.

    I,   Utilizing criteria or methods of administration
         which   ( l)    have   the  effect of  subjecting
         individuals to discrimination or (2) operate to
         defeat       or      substantially  impair    the
         accomplishment of the objectives of the program.
       J.   Permitting   discriminatory   activity   in   a
            facility built in whole or in part with federal
            funds.

       K.   Failing to provide service or information for
            the program in a language other than English
            when significant numbers of potential or actual
            beneficiaries are of limited English speaking
            ability.

       L.   Failing to advise the population eligible to be
            served or benefited by the program of the
            existence of the program.

       M.   Subjecting   an  individual   to discriminatory
            employment and/or training practices under any
            federally funded program whose object is to
            provide employment and training.

       N.   Designing any funded program of employment or
            training or supportive services which has the
            effect of defeating or substantially impairing
            the accomplishment of the program with respect
            to individuals of a protected group.

VI. Advisory Bodies
       The composition of any      recipient plannLn~ or
advisory body which is an integral part of a program should
be representative of the population eligible to be served.
[program-specific responsibilities     or   requirements   should
be added by the federal agency]
VII. Public Notification Program
       A. Recipients are expected to make avajlable to the
public the nondiscriminatory policy and to display in
recipient offices the agency nondiscrimination poster.
       B. This pol icy should be j.ncluded in any publ :i.cation
or staff regulations, on public information brochures, kept
current, on applications and other appropriate forms, and
periodically reviewed with staff and employees.
                Beneficiaries,    potential    beneficiaries,    and
        applicants shall have access to Title VI information.
        Examples of the material to be provided include procedures
        for fi 1 ing complaints, program information, and ri9hts of
        beneficiaries and applicants as reflected in legislation,
        program regulations, directives, materials, and pamphlets.
               C. Where a significant number or proportion of the
        population eligible to be served, or likely to be directly
        affected by a program, need service or information in a
        language other than English in order effectively to be
        informed of or to participate in the program (as determined
        by program-specific guidelines), recipients are expected to
        take reasonable steps to provide such information in
        appropriate languages other than English.

        VIII. Racial and Ethnic Data Collection and Reporting
                Recipients are expected to collect data and mainta i n
        adequate records to enable the federal agency or any other
        duly   authorized   agency   to  determine if they are in
        compliance with all applicable civil rights legislat i on,
        regulations,    orders,    and  other   pertinent issuances.
        Guidelines should specify the precise data requirements for
        the particular program. The data and information to be
        collected and maintained could include:
)              A.   A description of the services and the manner in
                    which they will be provided by the recipient.

               B.   The population eligible to be served, by race,
                    color, or national origin.

               C.   The population participating in the program, by
                    race, color, or national origin.

               D.   Data   regarding  covered  employment  ( of the
                    recipient staff) including use or planned use
                    of bilingual public contact employees.

               E.   The location of existing or proposed f a ciliti es
                    connected with each program.

    ,          F.   The present or proposed membership by race,
                    color, or national origin in any planning or
                    advisory body which is an integral part of a
                    program.
      G.   Additional data, including demographic maps of
           racial   and  ethnic  composition of    affected
           neighborhoods or census data where necessary.

      H.   Any program specific data requirements.

All recipients normally will be required to provide     the
following information to the federal agency:

      A.   Timely notice of any lawsuit filed against the
           recipient alleging discrimination on the basis
           of race, color, or national origin, and of any
           complaints filed against the recipient alleging
           such discrimination.

      B.   A brief description of any federal financial
           assistance to the same area or project by
           another federal agency, as well as any pending
           applications  to another federal   agency for
           assistance.

      c.   A statement by the recipient in its application
           for   assistance describing . any civil   rights
           compliance review during the two-year period
           before    the    applcation·,  and   information
           concerning     the    agency   or   organization
           performing the review and its findings.

      D.   Written assurance that the recipient has not
           been found in noncompliance with any relevant
           civil rights requirements by any agency listed
           pursuant to number 3 above.

      E.   assurance by a recipient that it will compile
           and   maintain  the records required  by the
           federal agency.

      F.   A log of all complaints of discrimination as
           prescribed    by federal  agency    reporting
           requirements.

       Records   should   be maintained uniformly without
discrimination   for   all   applicants,  participants,  and
employees.   Identification on appropriate records of a
beneficiary's race,    color, or national origin,     is not
considered to be discriminatory,       and may be used to
accumulate data demonstrating compliance with applicable
civil rights legislation, regulations or orders, and other
pertinent civil rights mandates.
           Recipients are expected to permit officials access
    during normal business hours to such of its books, records,
    accounts, other sources of information, and facilities as
    may be pertinent to ascertain compliance with Title VI.
    IX. Complaint Procedures
            Complaint responsibilities of recipients depend upon
    the complaint procedures established by the individual
    federal agencies. Thus, federal agencies may require that
    recipients refer all complaints to the appropriate agency
    office for handling, that recipients be responsible for the
    processing    and  disposition   of   complaints,   or   that
    recipients   conduct   inquiries   or  investigations   after
    initial processing by the federal agency. The following
    actions    should   be   taken   wherever   they    fit   the
    responsibilities vested in the recipient:
           A. Establishing procedures for the prompt processing
    and dispositi6n of complaints, which are subject to review
    and approval by the federal agency. Where procedures have
    been approved,    recipients should investigate complaints
    having apparent merit.     Where such complaints are not
    investigated, good cause should exist, and the reasons
    stated in the notification of disposition.

)          B.  Designating   trained individual ( s) to as s ure
    prompt and equitable resolution of complaints alleging
    prohibited discriminatory activity.
           C.  Notifying  the  complainant  and/or  secondary
    recipient in writing as to the receipt and disposition of
    the complaint.

            D. Maintaining a complaint log which identifies the
    grounds and nature of each complaint,         the date the
    complaint was     filed, the date    the inve sti.gation was
    initiated and completed, the final disposition and th e date
    of   disposition,    and other  pertinent  i nformation,     as
    prescribed by the federal agency I including a ny co r rect ive
    action taken.


'
       E. Processing the complaint and submitting to the
federal agency a summary report, within a specified time
period, the following information;

                 1. name and address of complainant;

                 2. brief   summary  of   findings   including a
                    statement as to the recipient's conclusion
                    as to whether or not the allegations of the
                    complaint have been substantiated;

                  3. a statement of the disposition of the · case,
                     including any corrective action taken.


(Complaints,   and all              actions taken     in connection
with proc.essing . them,           should . be kept   confidential by   the
rec'i pient'," e ·x cept . t't1at . th'e   federal agency will be provided
access to all complaint files. Where no resolution of a
complaint, satisfactory to the complainant, can be reached
within  a   specified   time  period,  the complainant  or
representative should be advised of his or her right to
file a complaint with the federal agency).

       F. Any other program-specific                  requirements   deemed
necessary by the federal agency.

X. Compliance Reviews

       A.   Each   primary   recipient of  funds   has   a
responsibility to ensure that all funds it distributes are
used in a nondiscriminatory manner.

       B. Local office components of recipients should be
monitored by recipient staff, as appropriate, to ensure
that they do not discriminate in    the   provision    of
services or benefits.

       C .· Specific procedures for the conduct of reviews
should be set forth in the guideline for recipients. These
include:

                 1. Purpose of reviews and minimum number to be
                    conducted annually
                2. Types of reviews (e.g. , Pre-Award Reviews,
                   Routine     Reviews,~~ Special     Reviews,
                   Single-Agency     Reviews,    Community-Wide
                   Reviews, Follow-up Reviews)
                3. General  procedures of reviews,        including
                   selection criteria and preparation

                4. Organization and conduct of reviews

                5. Compliance review reports

    XI. Sanctions

           All   primary    recipients   and   their   secondary
    recipients, subagents,    subcontractors, and local office
    components;   are  expected    to  comply  with  the   equal
    opportunity requirements established by Title VI and the
    agency regulations. Any recipient found in noncompliance
    may be subject to any or all of the followinq sanctions:

           A.  Voluntary compliance    may     be   induced,   until
    compliance is achieved, hy:

                1. regular reporting of compliance efforts

                2, obligated authority issued on a regular,
                   periodic (i.e., less than annual) basis

                3. suspended funding

                4. intensive onsite monitoring

           B. Lawsuits may be filed to force adherence to all
    statutory and regulatory nondiscrimination mandates.

           C. Administrative action may be initiated to involve
    any local or state organization, agency, body or federal
    agency   having authority    to  enforce  nondiscrimination
    requirements.

                1. Funds may be terminated or suspended by th e
                   federal agency.
,
                2, Obligational authority can be      issued on a
                   regular, periodic (i.e., less      than annua 1 )
                   basis.
           D. In emergency situations, as determined by the
    federal agency, funds obligated. to the recipient can be
    terminated    immediately without due process provided that
    prompt notice and an opportunity for a subsequent hearing
    are made available within a specified time period.

           E.  Any   additional  program-specific                   methods   the
    federal agency deems appropriate.

    XII. Affirmative Action

           A.   Affirmative  action    is  more   than  passive
    nondiscrimination and obligates recipients to take positive
    steps to ensure full participation and utilization of
    protected group individuals in all programs.
                                                            .   .
           B.  An affirmative action program documents                        the
    methodology a fecipient will utilize in fulfilling                        the
    obligation specified above.

           c. There · are three instances wherein a recipjent is
    mandated   to    develop   and   implement   an . affirmative         action
    plan:

                    1. A program resulting from a Judicial Decree

                The strongest situation in which a remedial
           affirmative action program will arise is where it is
           adopted as a result of a Judicial Decree designed to
           remedy a legal finding of noncol'n:plianc~. In such a
           context, race-conscious and ethnic-conscious service
           goals or preferences may be imposed.

                    2. A program which is part         of       a     compliance
                       agreement with the agency

                A remedial affirmative action program can be
           part of a compliance ag~eement based on a finding,
           by the federal agency, ' of . noncompliance by the
           recipient. In such a context, use of race-conscious
           or   ethnic-conscious preferences   may    also  be
•          appropriate .

                    3. A   program   resulting     from   the    federal
                       agency's   findings   of·   industry   or   other
                       generalized discrimination.
I
                   A remedial affirmative action program resulting from
            federal agency initiatives and based on agency findings of
            discrimination in industry, education, services, or other
            areas affecting participation in federally funded programs
            can result in the establishment of race-conscious or
            ethnic-conscious programs or service goals.

                   D.   An affirmative action program can also be
            implemented on the advice of the federal agency, but
            without a specific finding of a statutory violation by a
            judicial or administrative body, or adopted by a recipient
            on its own initiative without a basis for believing there
            has been discrimination. In this context, recipients should
            not adopt race-conscious or ethnic-conscious service goals
            which may act to exclude or impact on the services it
            provides    to  beneficiaries   of   different   races   or
            ethnicities. However, this is not intended to absolve
            recipients from their responsibility to service protected
            groups in proportion to their incidence in the eligible
            population.

                   E. Steps to be taken by an affirmative action plan
            will vary with the nature of the recipient's programs.
            Enumeration of appropriate program- specific a f firm at ive
            action may be provided by the federal agency.

    )
            XIII. Method of Enforcement

                   The head of each department and agency administering
            programs of federal financial assistance is ultimately
            responsible  for   ensuring that   all  recipients are in
            compliance with all applicable laws and regulations. In
            carrying out this responsibility, recipients can expect
            that federal staff will periodically:

                  A. Conduct preaward reviews of recipient;

                   B. Conduct desk audits or onsite compliance reviews;

                   C.Conduct   reviews    of    recipient's    complaint
            investigations;
        •
                   D. Provide training or techni cal assistanc e    upon
            request or as determined needed by the federal staff.
